         Case 18-03036            Doc 156        Filed 12/20/18 Entered 12/21/18 00:57:06                         Desc Imaged
                                                Certificate of Notice Page 1 of 3
                                             United States Bankruptcy Court
                                          Western District of North Carolina
Ace Motor Acceptance Corporation,
         Plaintiff                                                                                Adv. Proc. No. 18-03036-jcw
McCoy Motors, LLC,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0419-3                  User: salmonst                     Page 1 of 1                          Date Rcvd: Dec 18, 2018
                                      Form ID: pdf                       Total Noticed: 4


Notice by first class mail was sent to the following persons/entities                   by the Bankruptcy Noticing Center on
Dec 20, 2018.
cr             +Bank of New England,   Attn: Glenn Boghosian, Esq.,                       Boghosian Hawkins & Remmes,
                 45 Haverhill St.,   Andover, MA 01810-1414
dft            +McCoy Motors, LLC,   3606 Highway 51,   Fort Mill, SC                   29715-8351
dft            +Misty McCoy,   11915 John K Hall Way,   Charlotte, NC                   28277-2855
dft            +Robert McCoy, Jr.,   3606 Highway 51,   Fort Mill, SC                   29715-8351

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
pla               Ace Motor Acceptance Corporation
dft               McCoy Motors, LLC d/b/a Ride Fast
                                                                                                                    TOTALS: 2, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 20, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 18, 2018 at the address(es) listed below:
              James H. Henderson    on behalf of Plaintiff    Ace Motor Acceptance Corporation
               henderson@title11.com, ginny@title11.com
              Kristin Harmon Lang    on behalf of Defendant    McCoy Motors, LLC kharmonlang@gmail.com
              Kristin Harmon Lang    on behalf of Defendant Misty McCoy kharmonlang@gmail.com
              Kristin Harmon Lang    on behalf of Defendant    McCoy Motors, LLC d/b/a Ride Fast
               kharmonlang@gmail.com
              R. Keith Johnson    on behalf of Creditor    Bank of New England rkjpa@bellsouth.net
                                                                                               TOTAL: 5
Case 18-03036            Doc 156              Filed 12/20/18 Entered 12/21/18 00:57:06       Desc Imaged
                                             Certificate of Notice Page 2 of 3
       FILED & JUDGMENT ENTERED
                 Steven T. Salata




             December 18 2018


         Clerk, U.S. Bankruptcy Court
        Western District of North Carolina
                                                                               _____________________________
                                                                                        J. Craig Whitley
                                                                                 United States Bankruptcy Judge




                             UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION

  In Re:                                                  )
                                                          )
  Ace Motor Acceptance Corporation,                       )     Chapter 11
                                                          )     Case No. 18-30426
                                 Debtor.                  )
                                                          )
                                                          )
                                                          )
                                                          )
  Ace Motor Acceptance Corporation,                       )
                                                          )
                                 Plaintiff.               )
                                                          )     Adversary Proceeding
  v.                                                      )     No. 18-03036
                                                          )
  McCoy Motors, LLC;                                      )
  McCoy Motors, LLC, d/b/a Ride Fast;                     )
  Robert McCoy, Jr.; and Misty McCoy                      )
                                                          )
                                 Defendants.              )
                                                          )

            ORDER SETTING EMERGENCY HEARING ON DECEMBER 18, 2018

           THIS MATTER is before the Court on a review of its docket. On December 3, 2018,

  5REHUW0F&R\-U³0F&R\´ILOHGD0RWLRQIRU2UGHUWR'LVPLVV5HPRYH-DPHVHenderson as

  Plaintiffs/Debtors Attorney, Refer James Henderson to the US Attorney for Perjury and NC Bar

  for Violation of Rules Professional Conduct Request for Hearing Date of December 18, 2018 (the
Case 18-03036         Doc 156        Filed 12/20/18 Entered 12/21/18 00:57:06        Desc Imaged
                                    Certificate of Notice Page 3 of 3


  ³0RWLRQ WR 'LVPLVV´ (Docket no. 122). However, the Motion to Dismiss was not previously

  VFKHGXOHG0RUHUHFHQWO\$FH0RWRU$FFHSWDQFH&RUSRUDWLRQ³$FH´ILOHGLWV0RWLRQIRU2UGHU

  Striking Pro Se Objection by Robert McCoy to McCoy Motors, LLC Subpoena; Motion for Order

  Holding Robert McCoy in Further Contempt of Court Pursuant to Bankruptcy Rule 9016 and Rule

  45(g) of the Federal Rules of Civil Procedure, Compelling Compliance and Requiring the Payment

  RI)HHVDQG&RVWV5HTXHVWIRU(PHUJHQF\+HDULQJWKH³0F&R\&RQWHPSW0RWLRQ´(Docket no.

  139) and its Motion for Order Finding Robert McCoy III in Contempt of Court Pursuant to

  Bankruptcy Rule 9016 and Rule 45(g) of the Federal Rules of Civil Procedure, Compelling

  Compliance and Requiring the Payment of Fees and Costs; Request for Emergency Hearing (the

  ³0F&R\,,,&RQWHPSW0RWLRQ´ (Docket no. 140).

           Given that the Motion to Dismiss, the McCoy Contempt Motion, and the McCoy III

  Contempt Motion all relate to the prior motions that are currently scheduled to be heard on

  December 18, 2018, and because the partLHV¶FRQGXFWVXJJHVWVWKDWWKH\EHOLHYHWKDWWKHPDWWHUV

  will be heard on that date notwithstanding the fact that the Court has not previously given them

  authority to be heard then, the Court will consider the matters on that date as well, subject to

  continuation if necessary. Accordingly, the Court will conduct a hearing on the Motion to Dismiss,

  the McCoy Contempt Motion, and the McCoy III Contempt Motion on December 18, 2018 at

  9:30 A.M. at the Charles R. Jonas Federal Building, 401 West Trade Street, Charlotte, North

  Carolina, 28202.

           SO ORDERED.

  This Order has been signed                                            United States Bankruptcy Court
  HOHFWURQLFDOO\7KH-XGJH¶V
  VLJQDWXUHDQG&RXUW¶VVHDO
  appear at the top of the Order.




                                                    2
